CONNOR, District Judge.
Plaintiff Revallion, an employee of John C. Tombarello & Sons, Inc., brought an action seeking to recover for injuries allegedly sustained while he was dismantling an automobile on defendant Hebert’s premises. Now defendant Hebert seeks to implead Tombarello as a third-party defendant under Rule 14 of the Federal Rules of Civil Procedure. Hebert contends that its contract with Tombarello, under which Tombarello as-sertedly was to dismantle and remove certain automobiles from Hebert’s premises at no further cost or obligation to Hebert, by implication confers on Hebert a right to indemnity for any amount which plaintiff Revallion may recover in his action.
It is true that absent a contract or other circumstances establishing a special relationship between them, Tombarello would not be answerable to Hebert for amounts recovered from Hebert by Reval-lion. Limitations on the right of contribution between joint tort-feasors, and the liability-limiting policies of applicable workmen’s compensation laws would offer Tombarello a complete defense in such a case, and impleader of Tombarello would not be permitted. Reed v. New England Telephone & Telegraph Company, 175 F.Supp. 409 (D.C.N.H.1958).
But in this case, Hebert has alleged that a special relationship exists by implication from a contract between Tom-barello and itself. As this allegation does not seem wholly without merit, the Court is disposed to grant Hebert’s motion and permit service of the third-party complaint on Tombarello.
The grant of this motion in no way concludes the issue whether the Hebert-Tombarello contract will, as a matter of interpretation support the third-party claim for indemnity. That issue may be raised by Tombarello through an appropriate motion, if it so desires.
Defendant Hebert’s motion to serve its third-party complaint on Tombarello is hereby granted.